Title: From George Washington to a Board of General Officers, 1 April 1779
From: Washington, George
To: Board of General Officers


Gentlemen.
Head qrs [Middlebrook] April 1st 1779
I transmit you herewith three Papers—indorsed No. 1. 2 & 3, which I apprehend will be necessary for your consideration in the cases of rank, that will be before you to day, agreable to the Orders of yesterday.
The paper No. 1, and the paragraphs 1 & 7 in that indorsed No. 3—are proceedings of Congress. No. 2 is the opinion of a Board in a case that happened between the two periods when the Resolutions of Congress ⟨w⟩ere adopted; and besides this—there have ⟨been⟩ other corresponding Opinions & proceedings on similar points—or such as did not differ substantially from it. These matters I mention, as Boards appointed in disputes about rank & precedence, owing to peculiar circumstances, have not always been composed of all the General Officers. The Board will be pleased to return the papers again—when they are done with them. I have the Honor to be with great respect & esteem Gentlemen Yr Most Obed. sert
Go: Washington
